Citation Nr: 0703726	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-28 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected residuals 
of cold injury, right and left feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




REMAND

The Board remanded the veteran's claim in February 2006 for 
additional development, to include, in pertinent part, 
obtaining relevant records regarding treatment, 
hospitalization, and cardiac testing.  A remand by the Court 
or the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Unfortunately, these remand instructions were not completed.  
There is no indication from the record that the RO requested 
the veteran's authorization and consent for release of 
records from Dr. Yates, who formerly treated the veteran and 
performed a cardiac catheterization.  Nor is there any 
indication that the RO sought to obtain relevant records, to 
include the results of cardiac tests performed, from the 
facility in which the veteran was hospitalized in May 2004.  
The Board notes that a March 2006 response from the VA 
Medical Center (VAMC) in Nashville indicates that the veteran 
has never had an inpatient admission at that facility.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Request authorization from the 
veteran for release of records from Dr. 
Yates, and obtain these records if the 
authorization is submitted.

2.  Request authorization from the 
veteran for release of records from his 
May 2004 hospitalization, and obtain 
these records if the authorization is 
submitted.

3.  If any additional medical evidence is 
associated with the claims folder, send 
the claims folder and a copy of this 
remand to the examiner who conducted the 
September 2006 examination, and the co-
signer.  They should be asked to provide 
an addendum to their opinion to indicate 
whether the September 2006 opinion is 
revised on the basis of any of the 
additional records received.  If the 
September 2006 VA examiner or co-signer 
is not available, or if the requested 
opinion cannot be given without further 
examination of the veteran, such 
examination should be scheduled.  

4.  Following completion of the 
foregoing, readjudicate the claim.  If 
the decision is adverse to the veteran, 
issue an updated supplemental statement 
of the case (SSOC) and give the veteran 
and his representative an appropriate 
amount of time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


